Exhibit 10.1




AMENDMENT TO THE
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 


THIS AMENDMENT to the Amended and Restated Employment Agreement dated as of July
1, 2010 (the “Employment Agreement”) by and between 1st Constitution Bancorp, a
New Jersey corporation, having its principal place of business at 2650 Route 130
North, Cranbury, New Jersey 08512 (the “Employer”), and Robert F. Mangano (the
“Employee”), is effective as of April 4, 2014 (the “Effective Date”).
 
WHEREAS, the Employee is employed by the Employer as its President, and is also
employed by 1st Constitution Bank, a New Jersey commercial bank (the “Bank”), as
its President and Chief Executive Officer; and
 
WHEREAS, the Employer and the Employee are parties to the Employment Agreement;
and
 
WHEREAS, the Employer and the Employee wish to amend the Employment Agreement as
set forth herein.
 
NOW, THEREFORE, it is AGREED as follows:
 
 
1.
Section 3 of the Employment Agreement is amended by deleting the phrase
“provided, however, that the term of this Agreement shall end on the seventieth
(70th) birthday of the Employee” and replacing it with “provided, however, that
the term of this Agreement shall end on the seventy second (72nd) birthday of
the Employee.”

 
 
2.
The Employment Agreement is amended by adding the following new Section 19,
immediately following current Section 18:

 
 
 

--------------------------------------------------------------------------------

 
 
“19.  Limitation on Payments.  Notwithstanding anything to the contrary in the
Agreement, the Employer shall not be obligated to make any payment hereunder in
violation of any law, rule or regulation applicable to the Employer or any of
its subsidiaries or in violation of any requirement of any exchange on which the
Employer’s securities are listed and any payment hereunder may be subject to
claw back pursuant to any law, rule or regulation or requirement applicable to
the Employer or any of its subsidiaries or any exchange on which the securities
of the Employer are listed or any policy adopted by the board of directors of
the Employer pursuant to the requirements of any law, rule or regulation
applicable to the Employer or its subsidiaries or any requirement of any
exchange on which the Employer’s securities are listed.”


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.
 
WITNESS:
 
1ST CONSTITUTION BANCORP
                     
/s/ DAVID P. CUSHING
 
By:
       /s/ CHARLES S. CROW, III 
     
CHARLES S. CROW, III,
     
CHAIRMAN OF THE BOARD
               
WITNESS:
  EMPLOYEE                        
/s/ JACALYN NAKUSHIAN 
 
By:
       /s/ ROBERT F. MANGANO 
      
   
ROBERT F. MANGANO,
    
   
INDIVIDUALLY

 
 
-2-

--------------------------------------------------------------------------------